MEMORANDUM *
Matthew Fleeger, Antranik Hindoyan, Arthur Cruz, Lloyd Clifton Lane, Hadi Bahadori, George Solomon and Gary Tigar (“Appellants”) appeal the district court’s grant of judgment on the pleadings in favor of Desert Palace Inc., Caesars Palace, Las Vegas Hilton Hotel & Casino, MGM Grand Hotel & Casino, Aztar Corp., *743Sahara Hotel Casino, Tropicana Hotel & Casino, Harr ah’s Las Vegas, Inc., Mirage Hotel & Casino, Stewart L. Bell and Scott Doyle (“Appellees”). Appellants argue that the district court incorrectly applied state law when it held that a marker is a check under Nevada Revised Statute (“N.R.S.”) 205.130(1). We have jurisdiction under 28 U.S.C. § 1291 and Fed. R.App. P. 4(a)(2) and we AFFIRM.1
Because the parties are familiar with the facts, we recite only those facts integral to our decision.
1. Standard of Review
We review Fed.R.Civ.P. 12(c) dismissals de novo. See Fajardo v. County of Los Angeles, 179 F.3d 698, 699 (9th Cir.1999). A judgment on the pleadings is properly granted when, taking all allegations in the pleadings as true, the moving party is entitled to judgment as a matter of law. Id.
2. Markers are Checks under N.R.S. 205.130(1)
Appellants claim violations of the Fair Debt Collection Practices Act (“FDCPA”) (15 U.S.C. § 1692, et seq.), the Fourteenth Amendment, 42 U.S.C. § 1983, false arrest and imprisonment and violations of Nevada State Gaming Commission Regulation 5.140. All of the claims, except the last, are inextricably intertwined with the conclusion that a marker is not a check. Subsequent to the district court’s decision, the Nevada Supreme Court determined that a marker is a check under N.R.S. 205.130(1). Nguyen v. State, 14 P.3d 515, 518 (Nev.2000). Not only did the Nevada Supreme Court address the controlling question of state law in this case, it also noted its agreement with the district court’s decision. Id. at 517 n. 4. Upon the Nevada Supreme Court’s decision that a marker is a check, it is abundantly clear the Appellees are entitled to judgments as a matter of law.
3. No Private Cause of Action under Nevada Gaming Regulation 5.140
The only cause of action not inextricably intertwined with the question of whether a marker is a check is the claim for violation of Nev. Gaming Reg. 5.140, which regulates debt collection. In an attempt to maintain and regulate uniformly Nevada’s gaming success, the Nevada Supreme Court has been unwilling to recognize a private cause of action under the gaming laws “absent express language to the contrary.” Sports Form, Inc. v. Leroy’s Horse & Sports Place, 108 Nev. 37, 823 P.2d 901, 903-04 (Nev.1992). Regulation 5.140 does not indicate, expressly or impliedly, any private cause of action. In fact, Nev. Gaming Reg. 5.030 states that a violation of the regulations is grounds for suspension or revocation of a license, indicating that violations are enforced through administrative channels, not private causes of action. Therefore, Appellants’ gaming regulation claim was correctly dismissed because the gaming regulations provide no private cause of action.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Appellees’ motion to dismiss for lack of appellate jurisdiction is DENIED.